Citation Nr: 1123828	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-37 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACTDUTRA) from March 1983 to November 1983 and on active duty from June 1984 to March 1987.  His additional active duty service from May 1989 to August 1989 was deemed dishonorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that this matter previously has been characterized as hernia repair and removal of left testicle to include loss of a creative organ, left inguinal herniorrhaphy with excision of the left testicle, postoperative left orchiectomy, status post inguinal herniorrhaphy with excision of left testicle, and status post inguinal herniorrhaphy with excision of left testicle to include loss of a creative organ.  For the sake of simplicity and because the Veteran seeks benefits for the removal of his left testicle rather than for postoperative hernia residuals, the Board has recharacterized the issue as indicated above.


FINDINGS OF FACT

1.  In a May 1994 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a left orchiectomy.  He initiated, but did not perfect, an appeal of this decision.

2.  In a March 2000 decision, the Board denied the Veteran's application to reopen his claim of entitlement to service connection for a left orchiectomy because no new and material evidence had been submitted.  He did not file an appeal of this decision.

3.  In an April 2003 rating decision, the RO denied the Veteran's application to reopen his claim of entitlement to service connection for a left orchiectomy because no new and material evidence had been submitted.  He initiated and perfected an appeal, but later withdrew it.

4.  The evidence received subsequent to the April 2003 RO rating decision, while new and not redundant or cumulative of evidence previously submitted, such evidence does not relate to an unestablished fact necessary to substantiate and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left orchiectomy.


CONCLUSIONS OF LAW

1.  The May 1994 RO rating decision, March 2000 Board decision, and April 2003 RO rating decision are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1100, 20.1103 (2010).

2.  New and material evidence has not been received since the April 2003 RO rating decision, and therefore the application to reopen the claim of entitlement to service connection for a left orchiectomy is denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of claims to reopen, the Court has clarified that VA must notify the Veteran of both the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the prior denial and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in June 2006 that he was informed of previous final denials of his service connection claim in June 1994 and May 2003.  He also was notified of the reason for these previous final denials, the evidence required to reopen his claim of entitlement to service connection, the elements for establishing service connection, his and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates if service connection is granted.

While the references to June 1994 and May 2003 are to the dates of the letters sent to the Veteran regarding the May 1994 and April 2003 RO rating decisions finally denying his claim, there is no reference to the March 2000 Board decision which finally denied his claim.  The Board must consider, on a case-by-case basis, whether a VCAA notice error is prejudicial or harmful to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning the United States Court of Appeals for the Federal Circuit ruling in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), that all VCAA errors are presumed prejudicial unless VA shows that the essential fairness of the adjudication was not affected).  Here, the failure to inform the Veteran that his claim previously had been denied by the Board in a final March 2000 decision did not result in prejudice.  He has not asserted any such prejudice, as required under Sanders.  Further, he was alerted to two other prior final denials of his claim which essentially were for the same reason as the March 2000 Board decision.  One of these two prior final denials was the last previous final denial of the claim.  As such, the error was harmless.

The June 2006 letter, with the exception of this harmless error, fully addressed all notice and was sent well in advance of the initial decision by the AOJ, who in this case also is the RO, of the Veteran's current claim in September 2006.  Therefore, the Board finds that VA's duty to notify has been satisfied.

VA is required pursuant to the duty to assist to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA previously obtained the Veteran's service treatment records.  The Veteran also previously submitted a VA outpatient treatment record, military hospital treatment records, and private treatment records.

With respect to his application to reopen his claim, VA has not obtained any VA or private treatment records regarding the Veteran.  The duty to assist is not applicable in this regard, however, as he has not identified any such records.  See 38 U.S.C.A. § 5103A(b)(1).  He instead once again submitted VA treatment records as well as private treatment records on his own behalf.

Neither a VA medical examination nor a VA medical opinion has been obtained.  The Board notes, however, that VA does not have a duty to provide such an examination or opinion if a claim is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As discussed below, no new and material evidence has been received to merit reopening the Veteran's claim.

Significantly, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for a left orchiectomy.  He contends that his left testicle was removed during an in-service surgery because his service aggravated his preexisting testicular problem.

In a May 1994 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a left orchiectomy.  Although his left testicle was removed surgically during service, the purpose of the operation was found to be remedial correction of a preexisting condition.  New and material evidence to reopen the claim was not found by the Board in its March 2000 decision.  Like before, the evidence was noted to show that the Veteran had a preexisting congenital left testicular condition which necessitated in-service surgical repair.  It also was noted to show that this condition was not aggravated by service but rather had progressed independently.  New and material evidence to reopen the Veteran's claim also was not found in the RO's April 2003 rating decision.  No substantive discussion was made because the only evidence submitted duplicated some that previously was considered by the Board.

By the time of the Board's March 2000 decision and the RO's April 2003 rating decision, the pertinent evidence of record included the Veteran's service treatment records, a VA outpatient treatment record dated in August 1986, military hospital records dated in July and August 1990, private treatment records from North County Endocrinology, Inc., and Near North Central Surgical Practices, Inc., a May 1994 VA scars examination report, an October 1997 VA combined examination report, a transcript from an April 1988 Decision Review Officer (DRO) hearing, a January 2000 Veterans Health Administration (VHA) expert medical opinion, numerous statements from the Veteran, and a statement from his wife C.R.  

This evidence, as a whole, revealed the following.  The Veteran underwent a bilateral orchiopexy between ages 4 and 12.  His left testicle was noted to be atrophic at his December 1982 service entrance examination and was noted to be small on a private certificate of health dated a few days later.  It also was noted to be atrophic at his June 1984 examination for entry into service, although surgical removal and the absence of the left testicle also were referenced.  In July 1985, the Veteran complained of left testicular retraction for the past 3 weeks.  An orchiopexy was attempted the following month but was changed to an orchiectomy because the testicle was in the external ring area and the structures were so densely adherent that it was impossible to mobilize it without interruption of blood supply.  No immediate complications arose from this surgery.

However, the Veteran complained of pain over the incision area in October and December 1985.  There further were no spermatozoa present when semen analysis was performed in August 1986.  The Veteran reported bilateral groin pain in October 1986.  The scar from the operation was well-healed and nontender in May 1994, but there was an area of hypoesthesia to pinprick around it.  Semen analysis again was conducted in July and August 1990, but the results are not of record.  Difficulty having children was described by the Veteran and his spouse, and infertility by history was diagnosed in October 1997.  January 1998, laboratory results revealed low testosterone.  Testosterone replacement was commenced.  Despite the Veteran's contention that his symptoms started after lifting a shuffleboard in service, the January 2000 VHA expert medical opinion was that it was unlikely that in-service activities including lifting, bending, and marching would cause a testicle to retract and fix itself in a high position surrounded by densely adherent tissues.  Also opined was that the Veteran was born with bilateral cryptorchidism.  It was noted that cryptorchid testes likely result in infertility if not repaired by orchiopexy at a very early age.

The Veteran did not appeal the March 2000 Board decision.  While he initiated appeals of both the RO rating decisions, he did not perfect his appeal as to RO's May 1994 rating decision and, although perfected, withdrew his appeal as to the RO's April 2003 rating decision.  As such, each of these three decisions is final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1100, 20.1103.  However, a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase raise a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Pertinent evidence in the form of select service treatment records, military hospital records dated in July and August 1990, VA treatment records dated from August 1991 to October 2003, private treatment records from North County Endocrinology, Inc., and Near North Central Surgical Practices, Inc., a private treatment record from Quest Diagnostics and from St. Louis Urological Surgeons, Inc., unidentified family history notes, an October 1997 VA combined examination report, a transcript from an August 2005 DRO hearing, numerous statements from the Veteran, and a statement from his mother M.H. was associated with the claims file subsequent to the April 2003 RO rating decision.  

The service treatment records, military hospital records dated in July and August 1990, private treatment records from North County Endocrinology, Inc., and Near North Central Surgical Practices, Inc., and October 1997 VA combined examination report were previously associated with the claims file and considered by the Board and the RO.  As such, this evidence is not new.  No further discussion of it thus is necessary.

In contrast, the August 2005 DRO hearing transcript, which consists exclusively of the Veteran's testimony, and numerous statements from him are new in that they were not submitted previously for consideration.  Yet they also are redundant of similar evidence which previously was considered by the Board and the RO.  Specifically, the Veteran continued to assert that he developed his symptomatology after lifting a shuffleboard and that his infertility is a result of his in-service left orchiectomy.  No further discussion of the transcript from his August 2005 DRO hearing or his new statements accordingly is necessary.

That leaves the VA treatment records dated from August 1991 to October 2003, private treatment record from Quest Diagnostics and from St. Louis Urological Surgeons, Inc., unidentified family history notes, and statement from M.H., the Veteran's mother.  This evidence is new in that it was not submitted previously for consideration.  However, it is not material.  The VA treatment records reflect that the Veteran had a left orchiectomy in the past, that his sperm count is low, and that he has taken testosterone.  The private treatment record from Quest Diagnostics as well as the private treatment record from St. Louis Urological Surgeons, Inc., additionally show that he has been prescribed testosterone and similar medications.  M.H. indicated that the Veteran's 1970 (when the Veteran was 4 or 5) surgery to bring one of his testicles down was successful.  Finally, the unidentified family history notes, although difficult to read, confirm that his genitalia were undescended bilaterally as of mid 1970.  Absent in this evidence is any indication that the Veteran's left orchiectomy during service was performed due to permanent in-service aggravation of his preexisting left testicular problem instead of independent progression thereof.  The fact necessary to substantiate the claim that previously was unestablished therefore has not been addressed.  Since the deficiency that was found before remains, it follows that, even with the low threshold pursuant to Shade, a reasonable possibility of substantiating the claim has not been raised.

In sum, the evidence submitted since April 2003 either is not new because it had been associated with the claims file and considered previously, is new but is redundant of the evidence that previously was considered, or is new but not material by not relating to the reason for the previous denials of the Veteran's claim of entitlement to service connection for a left orchiectomy.  This claim cannot be reopened for these reasons.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for a left orchiectomy is not reopened and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


